FOURTH DIVISION
                               DOYLE, C. J.,
                        MILLER, P.J., and DILLARD, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   January 29, 2016




In the Court of Appeals of Georgia
 A14A0206. VININGS BANK v. BRASFIELD & GORRIE, LLC.

      MILLER, Presiding Judge.

      In Vinings Bank v. Brasfield & Gorrie, LLC, 297 Ga. 468 (774 SE2d 701)

(2015), the Supreme Court of Georgia reversed the judgment of this Court in Division

3 of Vinings Bank v. Brasfield & Gorrie, LLC, 328 Ga. App. 636 (759 SE2d 886)

(2014), in which this Court affirmed the trial court’s denial of summary judgment to

Vinings Bank on Brasfield & Gorrie’s counterclaim for conversion. Consequently,

we vacate Division 3 of our opinion in Vinings Bank, supra, 328 Ga. App. 636, and

in its place adopt the judgment of the Supreme Court as our own.

      The Supreme Court did not address or consider Divisions 1 or 2 of our earlier

opinion. In Division 1, we affirmed the trial court’s denial of Vinings Bank’s motion

for summary judgment and the grant of partial summary judgment to Brasfield &
Gorrie on the limited issue of the priority of the bank’s security interest as an

assignee. In Division 2, we affirmed the trial court’s denial of Vinings Bank’s motion

for summary judgment on its claim for conversion. Because Divisions 1 and 2 are

consistent with the Supreme Court’s opinion, those decisions “become binding upon

the return of the remittitur.” Shadix v. Carroll County, 274 Ga. 560, 563 (1) (554

SE2d 465) (2001).

      Accordingly, we reverse the trial court’s denial of summary judgment to

Vinings Bank on Brasfield & Gorrie’s counterclaim for conversion, and we affirm the

remainder of the trial court’s order.

      Judgment affirmed in part and reversed in part. Doyle, C. J., and Dillard, J.,

concur.




                                          2